Title: Thomas Jefferson to James Mease, 15 October 1815
From: Jefferson, Thomas
To: Mease, James


          
            Dear Sir
            Monticello Oct. 15. 15
          
          I am sorry it is not in my power to give you descriptions of the medals mentioned in your letter of the 1st instant. those to Colo Washington, Fleury, & Paul Jones were made under the direction of Colo Humphreys, and according to devices which he obtained. he can probably give you the descriptions you desire. duplicates of all these medals were struck for Genl Washington in silver, and delivered to him by myself, & they must now be in the possession of his representatives. there was a medal struck under the direction of Dr Franklin on the alliance with France. those you suppose to have been struck on the declaration of Independance and the capture of André, I never saw nor heard of, and unless your information be certain, I would express my belief that none such were ever struck by public authority. the journals of the old Congress however would settle this, as every medal voted by them is there entered. Accept the assurance of my great respect & esteem.
          Th: Jefferson
        